Citation Nr: 0811386	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967 and from September 1978 to September 1979, in 
the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Board notes that in his August 2005 substantive appeal, 
the veteran requested a personal hearing before the Decision 
Review Officer.  However, correspondence dated in September 
2006 indicates that he withdrew that request.  


FINDINGS OF FACT

1. Neither peripheral vascular disease or chronic fatigue 
syndrome were shown in service or for many years thereafter.  

2.  The weight of competent evidence of record does not show 
that the veteran's current peripheral vascular disease or 
chronic fatigue syndrome is associated with active duty 
service or any incident therein.

3.  The weight of competent evidence does not show that the 
veteran's peripheral vascular disease or chronic fatigue 
syndrome is secondary to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by the veteran's period of active duty, and may 
not be presumed to have been incurred therein; peripheral 
vascular disease is not shown to be proximately due to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by the veteran's period of active duty, and is not 
shown to be proximately due to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his diagnosed peripheral vascular 
disease of the bilateral lower extremities manifested or was 
aggravated secondary to his service-connected diabetes 
mellitus.  He also contends that he suffers from chronic 
fatigue syndrome as a result of his diabetes.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Certain chronic diseases, to include arteriosclerosis (which 
arguably would include peripheral vascular disease), may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records contain no indication 
of complaint of or treatment for peripheral vascular disease 
or chronic fatigue syndrome.  Significantly, he indicated in 
his November 1967 Report of Medical History at separation 
that he did not suffer from leg cramps.  Therefore, 
peripheral vascular disease or chronic fatigue syndrome, or 
any symptoms reasonably attributable thereto, were no shown 
in service.

The post-service medical records indicate a finding of left 
dorsal weakness, characterized as "left foot drop," as 
early as July 1998.  Even assuming that this was early 
manifestations of peripheral vascular disease, it was not 
noted until more than 30 years after discharge.  In addition, 
the veteran himself does not claim to have been diagnosed 
with peripheral vascular disease until many years after 
separation from service.  Further, he was not diagnosed with 
chronic fatigue syndrome until February 2008.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a result, the 
evidence does not show that the veteran's current diagnoses 
of peripheral vascular disease and chronic fatigue syndrome 
had their onset in service or for many years after 
separation.

To the extent that the veteran maintains continuity of 
symptoms, the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the statements asserting continuity 
of symptomatology.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

Regarding his statements asserting continuity of symptoms of 
peripheral vascular disease or chronic fatigue syndrome, the 
Board places greater probative value on the absence of 
complaints or treatment for the disorders in the intervening 
years because these are not symptoms that the veteran is 
competent to report he has experienced since it is not a 
symptom that is observable by lay observation.  See 38 C.F.R. 
§ 3.159(a) (2007).  Therefore, the Board finds that he is not 
competent to assess continuity of symptomatology as to his 
claims for service connection.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To the extent that the veteran suggests a medical 
nexus between his disorders and active duty, the Board finds 
that no treating or examining health care provider has 
established such a relationship.  Moreover, while he is 
competent to report symptoms, he is not competent to offer 
opinions on medical diagnosis or causation.  See Layno v. 
Brown, 6 Vet. App. at 470; Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Therefore, the Board finds that the evidence does not support 
the claims on a direct basis.

However, the thrust of the veteran's argument for entitlement 
to service connection for peripheral vascular disease and 
chronic fatigue syndrome is that they manifested secondary to 
his already service-connected diabetes mellitus.  In fact, 
entitlement to service connection for diabetes mellitus was 
established in a March 2004 rating decision.

The veteran's post-service medical records indicate treatment 
since July 1998 for leg weakness, beginning with the 
diagnosis of left foot drop.  He was diagnosed with type II 
diabetes mellitus in March 2000.  Social Security 
Administration records diagnose the veteran with peripheral 
arterial disease as a primary diagnosis, with diabetes 
mellitus as a secondary diagnosis.  

However, there are conflicting medical opinions regarding 
causation associated with the claims folder.  In a letter 
dated October 2004, the veteran's primary care physician 
stated that "it is well documented that diabetes is an 
accelerant for peripheral vascular disease and certainly [the 
veteran] was at a young age when he developed vascular 
disease."  She opined that "his diabetes was a contributing 
factor" and that "smoking probably did not help anything 
but . . . his accelerated course was related to a combination 
of both."  

With respect to his claim for chronic fatigue syndrome, she 
noted that, "[i]t is certainly well known that diabetics 
suffer from an increased level of fatigue secondary to the 
fluctuating blood sugar levels," and opined that "both of 
his peripheral vascular disease and his fatigue should be in 
part related to his diabetes."

In a letter dated February 2008, another primary care doctor 
noted that, "[i]t is well documented that [the veteran] 
suffers from Peripheral Vascular Disease and Peripheral 
Neuropathy, both of which are clearly related to and a result 
of his Diabetes."  With respect to chronic fatigue syndrome, 
he opined that the condition was "not as clearly linked to a 
specific etiology but certainly compounded by certain chronic 
illnesses of which Diabetes would be associated."

Both health care providers suggested that the veteran's 
disorders were somehow related to diabetes but were unable to 
link it to any one specific etiology.  The Board notes that 
the veteran is currently diagnosed with several other, 
nonservice-connected conditions, such as hypertension, 
pancreatitis, post-traumatic stress disorder, and dysthymic 
disorder.  

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

On the other hand, the veteran underwent a VA peripheral 
nerves examination in May 2004.  The examiner noted that the 
veteran suffered from vascular disease as evidenced by 
changes in the lower extremities and bilateral femoral 
bruits, but opined that the vascular disease was secondary to 
tobacco use disorder.  This examination was performed 
following a full review of the veteran's claims file and gave 
reasons specific to the veteran's history as to why the 
vascular disease was not secondary to diabetes mellitus.  

With respect to chronic fatigue syndrome, the same examiner 
performed a stomach, duodenum, and peritoneal adhesions 
examination in May 2004.  The examiner noted the veteran's 
complaints of weakness, fatigue, and depression, but opined 
that his exhaustion was not likely secondary to his diabetes.  
He stressed that the veteran had a history of pancreatitis, 
which was most likely secondary to alcohol use, preceding his 
March 2000 diabetes diagnosis.  The examiner suggested that 
fatigue was related to the veteran's pancreatitis.  Again, 
this examination was performed following a full review of the 
veteran's claims file.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In assigning high probative value to the May 2004 VA 
examination reports, the Board notes that the examiner had 
the claims file for review, specifically discussed the 
findings in the claims file, obtained a reported history from 
the veteran, and conducted a complete examination.  There is 
no indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinions to be of great probative value.

Accordingly, the Board finds that the findings and opinions 
from the May 2004 VA examination reports have the most 
significant probative value concerning the issues of current 
disability and nexus to service or a service-connected 
disability and must be afforded great weight when compared to 
the conclusory statements from the veteran's primary care 
doctors.   

In addition, the Board has considered the veteran's 
statements asserting a relationship between his peripheral 
vascular disease and chronic fatigue syndrome and service-
connected diabetes mellitus.  As noted above, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
Therefore, his statements as to a nexus between service 
connected diabetes mellitus and peripheral vascular disease 
and chronic fatigue syndrome are not probative to the issue 
of causation.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  He was also provided with post-
adjudication follow-up VCAA notice in October 2005 and March 
2006.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
September 1006, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records, 
VA treatment records, and Social Security Administration 
records.  He submitted private medical records and various 
written statements.  In addition, he was afforded VA medical 
examinations in May 2004.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for peripheral vascular disease of the 
bilateral lower extremities is denied.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


